Exhibit 9 Consent of Independent Registered Chartered Accountants We consent to the incorporation by reference in Registration Statement No. 333-160500 on Form S-8 and to the use of our reports dated February 28, 2013 relating to the consolidated financial statements of New Gold Inc. and subsidiaries and the effectiveness of New Gold Inc.’s internal control over financial reporting appearing in this Annual Report on Form 40-F of New Gold Inc. for the year ended December 31, 2012. /s/ Deloitte LLP Independent Registered Chartered Accountants Licensed Public Accountants Toronto, Canada March 27, 2013
